t c no united_states tax_court estate of edward p roski sr deceased edward p roski jr executor petitioner v commissioner of internal revenue respondent docket no filed date the estate elected to pay its tax in installments under sec_6166 i r c the election r informed the estate that it would have to secure a bond equal to twice the amount of tax deferred or provide a special lien under sec_6324a i r c special lien in order to qualify for the election r’s requirement was based on a recent decision by r to make a bond or a special lien a prerequisite of the election in all cases the estate sent r a detailed letter enumerating reasons why it was impracticable for the estate to secure a bond or a special lien and requested that r exercise his discretion and find that it was not necessary because of the minimal financial risk the estate’s circumstances posed r sent the estate a notice_of_determination denying the election and explaining that the estate failed to meet the requirements for the election because it failed to provide a bond or a special lien the estate filed a petition with this court requesting relief under sec_7479 i r c the estate alleged that r abused his discretion in denying the election on the basis of the estate’s failure to provide a bond r moved for summary_judgment on the grounds that this court does not have jurisdiction to review r’s determination because the requirement of a bond or a special lien is not within the scope of the jurisdiction granted by sec_7479 i r c the estate objected to r’s motion and filed a cross-motion for summary_judgment asking this court to find that r has no authority to impose a bright-line security requirement and that if r had exercised his discretion properly he would not have found a bond or a special lien to be necessary in this case held we have jurisdiction under sec_7479 i r c to review r’s determination nothing in the statute or its legislative_history restricts our review of r’s denial of the election r has failed to rebut the strong presumption that an action of an administrative agency is subject_to judicial review held further r has no authority to require a bond or a special lien in every case by doing so r is making the furnishing of security a substantive requirement of sec_6166 i r c which congress did not intend further r’s adoption of a standard that precludes the exercise of discretion is grounds to set_aside r’s determination robert t carney for petitioner scott a hovey for respondent opinion goeke judge this matter is before the court on the parties’ cross-motions for summary_judgment under rule sec_121 and sec_217 respondent issued a notice_of_determination denying the estate of edward p roski the estate the election to pay federal estate_tax in installments under sec_6166 the issues before us are whether this court’s jurisdiction under sec_7479 includes reviewing respondent’s determination which was based upon his imposition of a security requirement that an election may not be made under sec_6166 and whether respondent abused his discretion by imposing a bright- line requirement of a bond or a special lien for every estate election under sec_6166 we hold that we have jurisdiction under sec_7479 and that respondent has abused his discretion the following is a summary of the relevant facts that are not in dispute they are stated solely for purposes of deciding the pending cross-motions for summary_judgment and are not 1all rule references are to the tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code in effect for the date of decedent’s death unless otherwise indicated findings_of_fact for this case see 125_tc_227 citing fed r civ p a and lakewood associates v commissioner t c memo background edward p roski decedent died on date he was a resident of los angeles california at the time of his death the executor resided in california when the petition was filed on date the executor of decedent’s estate filed a timely form_706 united_states estate and generation-skipping_transfer_tax return the estate_tax_return reporting a balance due of dollar_figure attached to the estate_tax_return was a notice of election under sec_6166 of the internal_revenue_code in which the estate elected to defer payment of the balance on the estate_tax_return on date the estate filed a supplemental form_706 reporting a liability of dollar_figure the estate also amended its sec_6166 election to reflect the new balance due pursuant to the election if the estate were able to obtain the full extension it would pay the tax due in installments as late as the 14th anniversary of the normal due_date which would be in sec_6166 allows an estate electing under that section to pay the tax due in installments over a 10-year period after a 5-year deferral in date respondent notified the estate that he had received the estate’s notice of election respondent stated that because of the election the estate was required to either post a bond or in lieu of a bond elect to provide a special lien under sec_6324a by letter dated date the estate requested that the government exercise its congressionally mandated discretion and not require the posting of a bond or the imposition of a sec_6324a lien in this case the estate provided the following reasons the estate had explored the possibility of posting a bond but was unable to find a bonding company willing to underwrite the amount in question for the duration of the 10-year installment_payment period under sec_6166 further even if the estate were able to obtain a bond the estate’s advisors believed that the cost would be prohibitive the assets of the estate are part of a well-established family-owned business and decedent’s only child has continued the ownership and management of the business the estate’s assets consist of interests in valuable well-managed and profitable active real_estate and provide assurance that adequate 3there is insufficient evidence in the record to permit the court to evaluate the merits of the arguments the estate makes in the letter the letter is reproduced only for purposes of establishing what information respondent was presented with in order to evaluate the necessity of a bond or a lien funds will be available to pay the estate_tax liability therefore mitigating any default risks edward p roski jr the son of decedent and the executor of the estate is a highly respected businessman who at all times has fulfilled his tax obligations the government already has security for the payment of the estate’s deferred taxes in the form of the statutory lien provided for under sec_6324 the lien is in effect until and is a personal liability of the executor as well as of all the other transferees of the estate the imposition of the special lien in lieu of a bond would adversely affect the estate’s ability to carry on the closely held businesses that ultimately are to provide the funds from which the estate’s deferred taxes would be paid without the interference of the special lien the estate will have the cashflow to pay the installments as they become due the imposition of a special lien in lieu of a bond against the estate’s assets would violate covenants in partnership agreements that affect the estate’s interests in those assets and could lead to litigation forcing the estate to sell its properties such forced sales would frustrate the purpose of sec_6166 which is to avoid forced sales or other actions that might jeopardize the continued operation of a closely_held_business on date respondent issued to the estate a notice_of_determination stating that the estate may not make an election under sec_6166 the notice_of_determination stated in relevant part we have determined as provided by sec_7479 of the internal_revenue_code_of_1986 that an election may not be made under sec_6166 of the code by the above estate if you want to contest this determination in court your petition must be filed with the united_states tax_court attached to the notice_of_determination was an explanation for determination the document contained the following explanation in its entirety it is determined that the estate failed to fulfill the requirements for the election to pay taxes in installments pursuant to sec_6166 the estate failed to provide a bond or sec_6324a lien per sec_6166 and sec_6165 additionally it is determined that the estate failed to demonstrate why the commissioner should exercise his discretion and waive the requirement of a bond or sec_6324a lien in this case accordingly the sec_6166 election is denied the estate filed its petition for a declaratory_judgment under sec_7479 on date in its petition the estate seeks a redetermination of respondent’s denial of the election and a judgment that it was entitled to the election the petition inter alia alleges that respondent erred by determining not to exercise his discretion to allow an election under sec_6166 the estate also alleges that respondent erred by requiring the estate to provide a bond or a special lien in order to qualify for the election the estate argues that such a requirement was without basis in law was arbitrary and capricious and constituted an abuse_of_discretion respondent moved for summary_judgment arguing that sec_7479 does not give this court jurisdiction to review respondent’s denial of the sec_6166 election because of the estate’s failure to fulfill respondent’s prerequisite of a bond or a special lien under sec_6324a the estate objected to respondent’s motion and filed a cross-motion for summary_judgment arguing that respondent’s refusal to exercise his discretion by requiring a bond in every case is an abuse_of_discretion and the undisputed facts establish that if respondent had properly exercised his discretion no bond or special lien should have been required discussion i background of the relevant statutes a installment_payment election in general federal estate_tax is due within months of a decedent’s death sec_6075 under sec_6166 a qualifying estate may elect to pay the estate_tax in installments over an extended period sec_6166 provides sec_6166 5-year deferral 10-year installment_payment -- in general --if the value of an interest_in_a_closely_held_business which is included in determining the gross_estate of a decedent who was at the date of his death a citizen or resident_of_the_united_states exceed sec_35 percent of the adjusted_gross_estate the executor may elect to pay part or all of the tax imposed by sec_2001 in or more but not exceeding equal installments limitation --the maximum amount of tax which may be paid in installments under this subsection shall be an amount which bears the same ratio to the tax imposed by sec_2001 reduced by the credits against such tax as-- a the closely_held_business_amount bears to the amount of the adjusted b gross_estate date for payment of installments --if an election is made under paragraph the first installment shall be paid on or before the date selected by the executor which is not more than years after the date prescribed by sec_6151 for payment of the tax and each succeeding installment shall be paid on or before the date which i sec_1 year after the date prescribed by this paragraph for payment of the preceding installment b bond requirement sec_6166 provides that if an election under subsection a is made the provisions of this subtitle shall apply as though the secretary were extending the time for payment of the tax sec_6166 provides the following cross- references sec_6166 cross references-- security --for authority of the secretary to require security in the case of an extension under this section see sec_6165 lien --for special lien in lieu of bond in the case of an extension under this section see sec_6324a sec_6165 provides sec_6165 bonds where time to pay tax or deficiency has been extended in the event the secretary grants any extension of time within which to pay any_tax or any deficiency therein the secretary may require the taxpayer to furnish a bond in such amount not exceeding double the amount with respect to which the extension is granted conditioned upon the payment of the amount extended in accordance with the terms of such extension sec_6324a provides in relevant part sec_6324a special lien for estate_tax deferred under sec_6166 a general_rule --in the case of any estate with respect to which an election has been made under sec_6166 if the executor makes an election under this section at such time and in such manner as the secretary shall by regulations prescribe and files the agreement referred to in subsection c the deferred_amount plus any interest additional_amount addition_to_tax assessable penalty and costs attributable to the deferred_amount shall be a lien in favor of the united_states on the sec_6166 lien property c judicial review before the enactment of sec_7479 in the taxpayer_relief_act_of_1997 publaw_105_34 111_stat_854 generally the only recourse estates had in a dispute over a sec_6166 election was to pay the tax first and seek a refund see eg 84_tc_560 cf 630_fsupp_182 d md however congress realized that this limited recourse would often defeat the purpose of the relief sec_6166 provided which was to allow estates whose assets were mainly composed of small businesses to defer payment of tax so they could avoid having to liquidate their small businesses to fulfill their obligation to pay the tax within months see h rept pincite 1997_4_cb_319 sec_7479 provides sec_7479 creation of remedy --in a case of actual controversy involving a determination by the secretary of or a failure by the secretary to make a determination with respect to -- whether an election may be made under sec_6166 relating to extension of time for payment of estate_tax where estate consists largely of interest in closely_held_business with respect to an estate or with respect to any property included therein or whether the extension of time for payment of tax provided in sec_6166 has ceased to apply with respect to an estate or with respect to any property included therein upon the filing of an appropriate pleading the tax_court may make a declaration with respect to whether such election may be made or whether such extension has ceased to apply any such declaration shall have the force and effect of a decision of the tax_court and shall be reviewable as such ii evolution of the commissioner’s position the commissioner has changed his position regarding whether a bond is required for a sec_6166 election four times over the last years in a irs general litigation bulletin glb the internal_revenue_service irs posed the question is a bond or notice of lien required only if the personal representative seeks discharge from personal liability for the estate_tax irs general litigation bulletin no date the commissioner’s answer was that an estate executor may elect to extend the time for payment of the estate_tax under sec_6166 without either posting bond or obtaining agreement to the creation of an sec_6324a lien if neither is done however the 4although general litigation bulletins are not precedent sec_6110 they ‘do reveal the interpretation put upon the statute by the agency charged with the responsibility of administering the revenue laws’ thurman v commissioner tcmemo_1998_233 quoting 369_us_672 executor does not meet the requirements of sec_2204 for a discharge from personal liability id in a glb the irs changed its position advice was requested as to whether the division would reconsider its position taken in a memorandum that the service could not require a bond or lien under sec_6324a once a personal representative requested to pay the estate_tax in installments pursuant to sec_6166 and all the requirements of sec_6166 were met having reconsidered the issue we now take the view that the service may refuse to grant an extension of time for payment of estate_taxes where the personal representative refuses to post a bond ed note this bulletin item changes the position taken in issue irs general litigation bulletin no date the irs once again reversed itself in a glb nothing in sec_6166 or the regulations thereunder requires the executor to agree to the sec_6324a lien or to post a sec_6165 bond as a prerequisite to granting an extension of time to pay estate_tax under sec_6166 in addition the legislative_history behind sec_6166 as last amended indicates that congress intended to liberalize the extension provisions s rep no 94th cong 2d sess furthermore the committee reports specifically state that the sec_6324a lien is elective and if elected the lien is in lieu of the executor’s personal liability and a bond see h_r rep no 94th cong 2d sess staff of the joint_committee on taxation 94th cong 2d sess general explanation of tax reform act of comm print although we believe the service should not make a sec_6324a lien or a sec_6165 bond a prerequisite to granting an extension of time to pay estate_tax under sec_6166 the service may require an executor of an estate to provide security after granting the sec_6166 election however in situations where the estate's eligibility for sec_6166 installment treatment is questionable the service should rely on the operative provisions of sec_6166 to deny the election in the first instance memorandum from chief branch general litigation to ohio district_counsel dated date irs general litigation bulletin no date the irs reversed itself for the third time in the service may require a bond under sec_6165 but not the special lien under sec_6324a as a prerequisite of granting a sec_6166 election there are no statutory or regulatory provisions under sec_6166 covering the issue of the timing of the service's request for security nor is there any case law since the law in this area is not well settled we recommend that the service take a conservative approach and establish standards for determining whether a bond should be a condition to granting the extension chief_counsel_advice cca date emphasis added ultimately the commissioner did not adhere to the position he took in in the commissioner modified the internal_revenue_manual to announce his current position which unlike any previous position adopted a bright-line bond requirement the service requires estates to furnish a surety bond as a prerequisite for granting the installment_payment election instead of furnishing a surety bond the estate may choose to elect the special lien provided for in sec_6324a that requires the estate to have a lien placed on a specific property this property must have a value equal to the total deferred tax plus four years of interest and must be expected to exist until the entire tax is paid internal_revenue_manual sec_4 the commissioner’s determination to require security for all sec_6166 elections was made in response to the recommendation of the u s treasury_inspector_general_for_tax_administration tigta see tigta rept the internal_revenue_service can improve the estate_tax collection process date the tigta report the tigta report found that percent of the total outstanding estate_tax balances were not secured_by a bond or a special lien for the full term of the agreement id it also found that the commissioner was attempting to collect dollar_figure million in overdue tax balances involving defaulted installment agreements that had not been secured_by bonds or liens and that dollar_figure million due from estates that had defaulted on installment agreements not secured_by bonds or liens was no longer collectible id on the basis of these default rates the tigta report recommended that the commissioner secure his interest in all sec_6166 deferrals with either bonds or special liens iii jurisdiction under sec_7479 there is a strong presumption that the actions of an administrative agency are subject_to judicial review 387_us_136 628_f2d_1028 7th cir 82_tc_989 citing 421_us_560 respondent argues that his determination in this case is not reviewable because the decision to require a bond or a special lien is committed to agency discretion by law see u s c sec_701 respondent supports his premise with the following arguments sec_7479 limits review to the eligibility requirements contained in sec_6166 itself which do not include the requirement of a bond under sec_6165 and even if the court had jurisdiction to review respondent’s exercise of discretion to require a bond sec_6165 provides no standard for the application of respondent’s discretion and therefore no criteria for the court to judge whether respondent has exceeded his authority we shall address each of respondent’s arguments individually a sec_7479 does not limit judicial review to the substantive requirements of sec_6166 ironically respondent argues that we have jurisdiction over only the eligibility requirements for the sec_6166 election while simultaneously taking the position that the provision of a bond or a special lien is required for any estate to be eligible for the election even if we ignore this glaring contradiction 5respondent concedes that no statute prohibits judicial review under u s c sec_701 we find respondent’s arguments based on the statutory scheme of sec_6166 and sec_6165 to be unpersuasive see cross-reference in sec_6166 respondent’s first argument is that sec_6166 itself precludes judicial review citing u s c sec_701 respondent argues that congress did not intend to incorporate sec_6165 into sec_6166 because sec_6166 only cross- references sec_6165 respondent contends that since there is no legal effect to the cross-reference under sec_7806 sec_6165 is not part of sec_6166 and therefore is outside the scope of our review under sec_7479 respondent’s argument overlooks sec_6166 which provides that once the executor elects the extension under a the provisions of the subtitle shall apply as if the secretary were granting an extension sec_6165 applies in the event that the secretary grants any extension within which to pay tax therefore sec_6165 is incorporated as a substantive part of sec_6166 through d sec_7479 and accompanying legislative_history respondent argues that sec_7479 gives the court jurisdiction to review only a determination with respect to the sec_7806 provides that the cross references in this title to other portions of the title or other provisions of law where the word ‘see’ is used are made only for convenience and shall be given no legal effect substantive requirements of the election to support his argument respondent cites the legislative_history of sec_7479 which states if the commissioner determines that an estate was not initially eligible for deferral under sec_6166 or has lost its eligibility for such deferral the estate is required to pay the full amount of estate_taxes asserted by the commissioner as being owed in order to obtain judicial review of the commissioner's determination h rept supra pincite c b vol pincite respondent argues that this language tracks the language in sec_7479 that grants the tax_court jurisdiction to issue declaratory judgments as to whether an election may be made or has ceased to apply sec_7479 respondent focuses on sec_6166 and g which provides that an executor may elect to pay the tax in installments and that if certain conditions occur the election shall cease to apply respondent concludes that this language is evidence of congressional intent to limit our review to those particular subsections respondent’s attempt to selectively take phrases from the statute and the legislative_history to support his narrow reading is unpersuasive sec_7479 gives the court authority to review a determination by the secretary of whether an election may be made the determination respondent made in this case is not confined to an application of sec_6166 and g respondent determined that an election may not be made because the estate was not initially eligible there is nothing in the statute or the legislative_history that precludes our review of the reasons a narrow reading such as respondent’s would also preclude our review of the denial of an election ‘if it were made without a rational explanation inexplicably departed from established policies or rested on an impermissible basis such as an invidious discrimination against a particular race or group’ estate of gardner v commissioner supra pincite quoting 360_f2d_715 2d cir such allegations if proved would constitute the very essence of arbitrary administrative action and an abuse of the discretion granted id we cannot imagine that congress intended to eliminate review of determinations where such circumstances were alleged to have existed further respondent’s interpretation would frustrate the legislative purpose behind both sec_6166 and sec_7479 congress enacted sec_7479 because it believed that taxpayers should have access to the courts to resolve disputes over an estate’s eligibility for the sec_6166 election without requiring potential liquidation of the assets that the installment provisions of sec_6166 are designed to protect staff of joint comm on taxation general explanation of tax legislation enacted in pincite j comm print the broad legislative purpose shows that congress did not intend sec_7479 to have the limited scope that respondent urges b respondent’s arguments concerning the lack of judicially manageable standards in sec_6165 are misdirected in the absence of a specific statutory preclusion of review agency action may be determined to be ‘committed to agency discretion by law’ only when a fair appraisal of the entire legislative scheme including a weighing of the practical and policy implications of reviewability persuasively indicates that judicial review should be circumscribed estate of gardner v commissioner t c pincite quoting 602_f2d_574 3d cir respondent argues that because sec_6165 provides that he may require a bond and provides no other conditions for this authority the decision to require security when granting a sec_6166 extension is committed entirely to respondent’s discretion we rejected respondent's argument in the context of a similar statute in 82_tc_989 in estate of gardner the estate elected under sec_2032a to value its farm at its actual use rather than its best use however sec_6075 required that the timing of the 7respondent concedes that nothing in sec_6165 expressly precludes judicial review election coincide with the 9-month period for filing an estate_tax_return under sec_2001 the estate requested that the commissioner exercise his discretion and extend the due_date under sec_6081 because the estate’s tax_return_preparer had died unexpectedly the examining agent told the executrix in a later meeting that the estate had made a good case for an extension but that his supervisor had told him he must deny the request for an extension because his supervisor disliked farmers believing farmers were too rich got away with too much already and did not deserve any further breaks the estate was not thereafter afforded an appeals_office conference the government moved for summary_judgment arguing that sec_6081 was committed to agency discretion sec_6081 has language similar to that of sec_6165 providing that the secretary may grant a reasonable extension of time for filing any return declaration statement or other document required by this title or by regulations the government argued that because the statute provided simply that the commissioner may grant an extension the statute lacked ascertainable standards on which the court could base its review we rejected the government's argument first noting that the committed to agency discretion exception to the general_rule of reviewability is a very narrow one estate of gardner v commissioner supra pincite citing 401_us_402 other citations omitted we also observed that we regularly review discretionary acts of the government id pincite n we also explained that nothing suggested that the government’s exercise of discretion under sec_6081 involves any agency expertise beyond the competence of courts and that ‘no delicate political or economic questions present themselves to the contrary we need only ask whether the government exercised its discretion in a rational nonarbitrary and regular fashion’ id pincite quoting 720_f2d_278 3d cir in this case we do not need to decide whether all determinations under sec_6165 are reviewable we are not reviewing a determination made under sec_6165 we are reviewing respondent’s determination under sec_6166 see sec_7479 we have already held that we have jurisdiction to review all reasons for respondent’s determination that the estate may not make an election under sec_6166 therefore respondent’s arguments relating to sec_6165 are not applicable we conclude that we have jurisdiction under sec_7479 to review respondent’s determination that the estate does not qualify for the sec_6166 election because the estate did not meet respondent’s requirement of a bond or a special lien iv respondent’s denial of the sec_6166 election on the basis of bright-line bond requirement is an abuse_of_discretion a standard of review when reviewing an agency action a reviewing court shall hold unlawful and set_aside any agency action that is arbitrary capricious or an abuse_of_discretion see 121_tc_8 when a taxpayer’s underlying tax_liability is not properly at issue in the administrative hearing we review the appeals office’s determination for abuse_of_discretion citing 117_tc_183 respondent argues that we do not have abuse_of_discretion review under sec_6166 because sec_7479 also gives us jurisdiction over eligibility for the sec_6166 election in the case of a failure by the secretary to make a determination sec_7479 thus respondent argues that congress did not intend an abuse_of_discretion standard contrary to respondent’s assertion abuse_of_discretion has been found in situations where the commissioner’s refusal to exercise discretion is arbitrary capricious or unreasonable see greene v commissioner tcmemo_1997_296 citing 91_tc_1079 estate of gardner v commissioner supra and haught v commissioner t c memo b the commissioner’s oscillating position is entitled to less deference at the outset we are wary of the commissioner’s position because of the oscillations in his interpretation of the bond requirement demonstrated by his published guidance over the years although the published guidance discussed earlier cannot be cited as precedent under sec_6110 it highlights the commissioner’s confusion about the proper interpretation of the bond requirement the commissioner’s current interpretation being in conflict with his initial position and his penultimate position is entitled to considerably less deference 451_us_259 citing 429_us_125 c the plain language of sec_6166 and sec_6165 imposes a discretion that respondent failed to exercise the statutory scheme of sec_6166 and sec_6165 reveals that the bond requirement is discretionary and was not intended to be mandatory the substantive requirements of sec_6166 are confined to sec_6166 and g none of these requirements include securing a bond or a special lien under sec_6324a rather than making security a substantive requirement congress incorporated the commissioner’s discretionary authority under sec_6165 which provides that the secretary may require a bond thus sec_6165 gives the commissioner discretion to require a bond for extension_of_time_to_pay_tax but it does not make it mandatory implicit in this grant of discretion is a statutory obligation to exercise discretion respondent however has not exercised discretion in spite of the fact that he concedes in his memorandum that requiring a bond under sec_6165 is unquestionably a discretionary act that could only be subject_to an abuse_of_discretion review see also cca date although the service can require a sec_6165 bond or accept a sec_6324a lien agreement such action is discretionary and not a statutory or regulatory requirement of sec_6166 the notice_of_determination states that the estate failed to demonstrate why respondent should exercise his discretion and waive the bond requirement sec_6165 does not give the commissioner the authority to waive a bond requirement--it gives the commissioner discretion to require a bond this distinction is elucidated by the legislative_history which states that the internal_revenue_service may if it deems it necessary require the executor to furnish a bond s rept part pincite 1976_3_cb_643 therefore it is evident that congress envisioned the furnishing of a bond to be a discretionary requirement that the commissioner may impose in certain cases and did not intend it to be a universal 8we are merely citing this chief_counsel_advice as evidence of respondent’s position see thurman v commissioner tcmemo_1998_233 requirement that the commissioner has discretion to waive however regardless of this semantic difference we focus our criticism of the commissioner’s position on his adoption of a bright-line_rule requiring a bond or lien in every case we are aware that a narrow construction should be applied to the deferral benefit provisions of sec_6166 928_f2d_901 9th cir citing 336_us_28 and 311_us_46 affg 92_tc_714 however even the strictest construction of sec_6166 does not give the commissioner the authority to impose a mandatory bond requirement without exercising any discretion imposing such a requirement in every case would rewrite the statute to make a bond a substantive requirement of sec_6166 which congress did not intend the deliberate decision to incorporate sec_6165 in such an intricate manner rather than simply make a bond requirement part of the substantive requirements of the election evidences that congress did not intend to make the securing of a bond or a special lien a requirement in every case d legislative_history the legislative_history of sec_6166 shows that congress did not envision a mandatory bond requirement congress enacted sec_6166 because the existing law was inadequate to deal with the liquidity problems experienced by estates in which a substantial portion of the assets consist of a closely_held_business h rept pincite 1976_3_cb_735 and see estate of bell v commissioner supra pincite the purpose of sec_6166 is to prevent the forced liquidation of closely held businesses because substantial estate_taxes must be paid citing h rept supra pincite c b vol pincite and s rept part supra pincite c b vol pincite congress was concerned that in many cases the executor is forced to sell a decedent’s interest in a farm or other closely_held_business in order to pay the estate_tax h rept supra pincite c b vol pincite allowing the commissioner to impose a mandatory bond requirement exacerbates the problem that congress was dealing with in enacting the statute estates such as the one in this case have liquidity problems that would make it difficult not only to pay tax but also to secure a bond also the closely held nature of the small businesses that give rise to the election may make it more difficult for these businesses to be able to offer to secure their assets with liens this does not mean however that the financial risk is too great to allow the estate to pay its tax in installments the record in this case suggests that the executor is a wealthy well-respected businessman that the businesses giving rise to the election are extremely profitable and well managed and that the nature of the estate’s business_assets ensures adequate cashflow to pay the installments timely there may be cases where the facts reveal that collection is reasonably assured and a bond is not necessary we are not implying that a bond or a special lien is not necessary in this case we are merely stating that without exercising his discretion and evaluating the facts diligently and thoroughly respondent is depriving the estate of the opportunity to demonstrate why a bond is not necessary e the commissioner’s uniform requirement precluding the exercise of discretion exceeds the administrative authority delegated to him by adopting a bright-line_rule in every case the commissioner has shirked his administrative duty to state findings_of_fact and reasons to support his decisions that are sufficient to reflect a considered response to the evidence and contentions of the losing party and to allow for thoughtful judicial review 613_f2d_1088 d c cir citing 347_us_645 there is a recognized distinction in administrative law between proceedings for the purpose of promulgating policy rules or standards on the one hand and proceedings designed to adjudicate disputed facts in particular cases on the other id pincite n quoting 410_us_224 the commissioner has used his adjudicative capacity to adopt a policy that trumps the discretionary authority granted by sec_6165 to require a bond although requiring a bond in this case may be reasonable respondent did not look at the facts of the case if respondent had exercised his discretion the result might have been reasonable however the means to the end was still arbitrary respondent’s failure to exercise discretion is grounds to set_aside his determination see 445_f2d_1362 9th cir citing 347_us_260 an agency’s reliance on a standard that prevents the exercise of discretion warrants further proceedings see id pincite respondent argues that factors such as the estate's creditworthiness are not the only factors he is able to consider in making his decision he contends that the difficulties in administering the deferrals that were discussed in the tigta report were valid factors for him to consider in the estate’s case respondent further argues that there is always risk of default in a debtor-creditor relationship and that irs collection experience showed a high 9we do not address in this opinion whether the commissioner could have exercised his discretion through the promulgation of a regulation see eg 435_f2d_728 2d cir here he established his bright-line_test through insertion in the internal_revenue_manual without any opportunity for notice and comment default rate in collection we agree that respondent should be able to consider factors such as administrative convenience and revenue collection however considering these factors exclusively precludes any exercise of discretion in a particular case which is what the court_of_appeals for the ninth circuit eschewed in asimakopoulos v conclusion we have found that respondent has arbitrarily failed to exercise his discretion and may not impose a bright-line bond requirement therefore for the above reasons we will deny respondent’s motion for summary_judgment however we will not adjudicate the merits of the dispute at this juncture as the estate requests in its cross-motion for summary_judgment the record does not contain sufficient facts for us to decide the merits of the estate’s assertion that furnishing security is not necessary in this case the uncontested facts do not allow us to resolve the matter in favor of the estate therefore we shall also deny the estate’s cross-motion for summary_judgment to the extent that it seeks a final disposition of the matter to reflect the foregoing issued an appropriate order will be
